Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2020, 02/08/2021, and 04/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,781,948 hereinafter “Patent ‘948”. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
In regard to claim 1, Patent ‘948 discloses a pipe connector (Claim 1, 21:26, “A pipe connector”) comprising: 
a plurality of pipe compression connector segments (Claim 1, 21:27-28, “a first pipe compression connector segment; a second pipe compression connector segment” includes two pipe compression connector segments which meets the limitation of “a plurality”) configured to be disposed circumferentially around a pipe (Claim 1, 21:31-36, “a middle section…forms a first cavity…to engage an outer diameter of an end of a first pipe”. The middle section is part of the first and second compress connector segments and engaging an outer diameter of a first pipe is equivalent to being disposed circumferentially around the first pipe), wherein each pipe compression segment of the plurality of pipe compression segments comprises: 
a middle section (Claim 1, 21:31, “a middle section”) having an inner surface configured to engage an outer surface of the pipe (Claim 1, 21:33-36, “the inner surface of the middle section…configured to engage an outer diameter of an end of a first pipe” includes the inner surface of the middle section and an outer diameter can be reasonably interpreted as the outer surface of the first pipe); and 
a flange (Claim 1, 21:37-42, “a first flange…a second flange”) that extends out from the middle section (Claim 1, 21:31-42, “a middle section including first and second opposing sides…a first flange disposed on and extending away from the first side…a second flange disposed on and extending away from the second side” includes the first and second flanges extending out from the middle section); 
an inner compression connector that forms a central bore through the pipe connector (Claim 1, 21:43, “an inner compression connector”), 
wherein: 
the inner compression connector is configured to be disposed within a cavity defined by the plurality of pipe compression connector segments (Claim 1, 21:34-44, “the middle section forms a first cavity…an inner compression connector, disposed within the first cavity of the first and second pipe connector segments”); and 
an outer surface of the inner compression connector is configured to engage an inner surface of the pipe (Claim 1, 21:49-51, “the outer surface of the inner compression connector is configured to engage an inner diameter of an end of the first pipe”); and 
a fastener (Claim 1, 21:52, “a number of vertical compression bolts”. Bolts are fasteners.) configured to secure the flange of one pipe compression connector segment in the plurality of pipe compression connector segments to the flange of another pipe compression connector segment in the plurality of pipe compression connector segments (Claim 1, 21:52-55, “a number of vertical compression bolts…engage the number of holes…to interlockingly connect the first and second pipe connector segments”) to facilitate engaging the inner surface of each of the plurality of pipe compression connector segments with the outer surface of the pipe (Claim 1, 21:33-36, “the inner surface of the middle section…configured to engage an outer diameter of an end of a first pipe” includes the inner surface of the middle section and an outer diameter can be reasonably interpreted as the outer surface of the first pipe) and engaging the outer surface of the inner compression connector with the inner surface of the pipe (Claim 1, 21:49-51, “the outer surface of the inner compression connector is configured to engage an inner diameter of an end of the first pipe”).
In regard to claim 2, the claim includes a second set of identical compression connector segments and Patent ‘948 discloses all the features of claim 1 (See above) and a second set of identical compression connector segments in claim 6 that recites “…a third pipe compression connector segment; a fourth pipe compression connector segment…”. 
In regard to claim 3, Patent ‘948 discloses the pipe connector of claim 2, wherein: 
a pipe compression connector segment in the plurality of pipe compression connector segments comprises a middle flange; and 
another pipe compression connector segment in the other plurality of pipe compression connector segment comprises another middle flange configured to be secured to the middle flange of the pipe compression connector to facilitate securing the plurality of pipe compression connector segments to the other plurality of pipe compression connector segments. (Claim 7, “…a fifth flange…a sixth flange…to connect the first and second pipe connector segments to the third and fourth pipe connector segments…”).
In regard to claim 4, Patent ‘948 discloses the pipe connector of claim 3, wherein the pipe connector is configured to enable fluid flow between a first fluid conduit defined in a first annulus of the pipe and a second fluid conduit define in a second annulus of the other pipe. (Claim 7, “…to connect the first and second pipe connector segments to the third and fourth pipe connector segments” and claim 7 depends on claim 6 which includes a second pipe. Therefore, the pipe connector as disclosed in claim 7 connects the first pipe to the second pipe which enables a fluid flow between a first annulus of the first pipe and a second annulus of the second pipe.)
In regard to claim 5, Patent ‘948 discloses the pipe connector of claim 2, wherein the inner compression connector comprises: 
a first inner compression connector component configured to be disposed within the cavity defined by the plurality of pipe compression connector segments to enable the first inner compression connector component to engage the inner surface of the pipe; and 
a second inner compression connector component configured to be disposed within the other cavity defined by the other plurality of pipe compression connector segments to enable the second inner compression connector component to engage the other inner surface of the other pipe. (Claim 12, “…the inner compression connector further comprises a first inner compression connector component and a second inner compression connector component…”)
In regard to claim 6, Patent ‘948 discloses the pipe connector of claim 5, wherein: 
the first inner compression connector component of the inner compression connector comprises a ledge; and 
the second inner compression connector component of the inner compression connector comprises an extension configured to interlockingly engage the ledge on the first inner compression connector to facilitate forming a fluid-tight seal between the first inner compression connector component and the second inner compression connector component. (Claim 13, “…inner compression connector component comprises a connector extension…” and Claim 10, “…a ledge…”)
In regard to claim 7, Patent ‘948 discloses the pipe connector of claim 2, wherein: 
each pipe compression connector segment of the plurality of pipe compression connector segments comprises a groove; and 
each pipe compression connector segment of the other plurality of pipe compression connector segments comprises an extension configured to interlockingly engage the groove in a corresponding pipe compression connector segment of the plurality of pipe compression connector segments to facilitate forming a fluid-tight seal between the plurality of pipe compression connector segments and the other plurality of pipe compression connector segments. (Claim 8, “…a peripheral groove…a peripheral extension…the peripheral groove is configured to engage the peripheral extension…”)
In regard to claim 8, Patent ‘948 discloses the pipe connector of claim 1, wherein: 
each flange of the plurality of pipe compression connector segments comprises a hole; and the fastener comprises: 
a bolt configured to be inserted through the hole in a first pipe compression connector segment of the plurality of pipe connector segments and the hole in a second pipe compression connector segment of the plurality of pipe connector segments; and 
a nut configured to be tightened on a threaded end of the bolt to facilitate compressing the first pipe compression connector segment and the second pipe compression connector segment toward one another. (Claim 1, “…a number of vertical compression bolts…”. It would have been obvious to one of ordinary skill in the art to include nuts to the bolts of patent ‘948 since bolts require matching nuts as disclosed at https://en.wikipedia.org/wiki/Bolt_(fastener).) 
In regard to claim 9, Patent ‘948 discloses the pipe connector of claim 1, comprising: 44 ACTIVE 52610792v1Attorney Docket No. 166301-026202/US 
a first ledge formed circumferentially along the inner surface of the plurality of pipe compression connector segments; and 
a second ledge formed circumferentially along the outer surface of the inner compression connector such that the second ledge opposes the first ledge, 
wherein the first ledge and the second ledge are configured to facilitate blocking insertion of the pipe into an outer bore defined between the inner surface of the plurality of pipe compression connector segments and the outer surface of the inner compression connector beyond a certain point. (Claim 4, “…a first ledge…a second ledge…”)
In regard to claim 11, Patent ‘948 discloses the pipe connector of claim 1, comprising: 
first serrations implemented circumferentially along the inner surface of the plurality of pipe compression connector segments; and 
second serrations implemented circumferentially along the outer surface of the inner compression connector. (Claim 2, “…serrated edges formed in the inner surface of the middle section…a second series of serrated edges formed on the outer surface of the first end of the inner compression connector…”)
In regard to claim 12, Patent ‘948 discloses a method of securing a pipe connector to a pipe (Claim 15, 24:16-16, “A method of forming a pipe connector…configured to engage an outer diameter of an end of a first pipe”), comprising: 
inserting an inner compression connector of the pipe connector into an inner bore of the pipe (Claim 15, 24:33-41, “forming an inner compression connector…to engage an inner diameter of an end of the first pipe”. Although claim 15 does not expressly disclose the process of inserting, it would have been obvious to one of ordinary skill in the art to perform the process of inserting to assembly the inner compression connector to engage the inner diameter of the first pipe.); disposing a first pipe compression connector segment and a second pipe compression connector segment of the pipe connector circumferentially around the pipe (Claim 15, 24:17-26, “a first pipe compression connector segment; forming a second pipe compression connector segment…to engage an outer diameter of an end of a first pipe”) to define an outer bore between an outer surface of the inner compression connector and inner surfaces of the first pipe compression connector segment and the second pipe compression connector segment (Claim 15, 24:48-51, “a first outer bore is formed between the inner surface of the middle section and the outer surface of the inner compression connector”); and 
tightening a fastener (Claim 15, 24:47, “tightening the bolts”) of the pipe connector that is secured to a first flange of the first pipe compression connector segment and a second flange of the second pipe compression connector segment (Claim 15, 24:27-48, “a first flange…a second flange…tightening the bolts to interlockingly connect the first and second pipe connector segments”) to facilitate engaging the inner surfaces of the first pipe compressions connector segment and the second pipe compression connector segment with an outer surface of the pipe Claim 15, 24:17-26, “a first pipe compression connector segment; forming a second pipe compression connector segment…to engage an outer diameter of an end of a first pipe” and engaging an outer surface of the inner compression connector with an inner surface of the pipe (Claim 15, 24:33-41, “…forming an inner compression connector…to engage an inner diameter of an end of the first pipe…”).
It is also noted that claim 1 of Patent ‘948 recites the same structural features of claim 15. Therefore, claim 1 of Patent ‘948 also meets the limitations of claim 12 of the instant application for the same reasons as claim 15 of Patent ‘948 described above.
In regard to claim 13, Patent ‘948 discloses the method of claim 12, comprising: 
inserting the inner compression connector of the pipe connector into another inner bore of another pipe; 
disposing a third pipe compression connector segment and a fourth pipe compression connector segment circumferentially around the pipe to define another outer bore between the outer surface of the inner compression connector and other inner surfaces of the third pipe compression connector segment and the fourth pipe compression connector segment; 
tightening another fastener of the pipe connector that is secured to a third flange of the third pipe compression connector segment and a fourth flange of the fourth pipe compression connector segment to facilitate engaging the other inner surfaces of the third pipe compression connector segment and the fourth pipe compression connector segment with another outer surface of the other pipe and engaging the outer surface of the inner compression connector with another inner surface of the other pipe; and 
securing the first pipe compression connector segment and the second pipe compression connector segment to the third pipe compression connector segment and the fourth pipe compression connector segment to facilitate fluidly connecting a first fluid conduit defined in a first annulus of the pipe with a second fluid conduit defined in a second annulus of the other pipe. (Claim 17, “…forming a third pipe compression connector segment; forming a fourth pipe compression connector segment…”)
In regard to claim 14, Patent ‘948 discloses the method of claim 13, wherein securing the first pipe compression connector segment and the second pipe compression connector segment to the third pipe compression connector segment and the fourth pipe compression connector segment comprises: 
interlocking a first a first groove formed in the first pipe compression connector segment with a first extension formed on the third pipe compression connector segment; and interlocking a second groove formed in the second pipe compression connector segment with a second extension formed on the fourth pipe compression connector segment. (Claim 8, “…a peripheral groove…a peripheral extension…the peripheral groove is configured to engage the peripheral extension”)
In regard to claim 15, Patent ‘948 discloses the method of claim 13, wherein: 
inserting the inner compression connector into the inner bore of the pipe comprises inserting a first inner compression connector component of the inner compression connector into the inner bore of the pipe; and
inserting the inner compression connector into the other inner bore of the other pipe comprises inserting a second inner compression connector component of the inner compression connector into the other inner bore of the other pipe. (Claim 12, “…the inner compression connector further comprises a first inner compression connector component and a second inner compression connector component…”)
In regard to claim 16, Patent ‘948 discloses the method of claim 15, comprising securing the first inner compression connector component of the inner compression connector to the second inner compression connector component of the inner compression connector at least in part by interlocking a ledge formed in the first inner compression component with an extension formed on the second inner compression component. (Claim 10, “…a first ledge…” and “…a second ledge…” in claim 10 which depends on claim 8 that recites “…a peripheral extension…”.) 
In regard to claim 17, Patent ‘948 discloses the method of claim 15, comprising securing the first inner compression connector component of the inner compression connector to the second inner compression connector component of the inner compression connector at least in part by interlocking a ledge formed in the first inner compression component with an extension formed on the second inner compression component. (Claim 1, “…a number of vertical compression bolts…”. It would have been obvious to one of ordinary skill in the art to include nuts to the bolts of patent ‘948 since bolts require matching nuts as disclosed at https://en.wikipedia.org/wiki/Bolt_(fastener). 
In regard to claim 18, the claim recites the same features as claims 1 and 12 in addition to adding a second plurality of pipe compress connector segments. Patent ‘948 discloses all the features of claims 1 and 12 (See above) and a second set of compression connector segments in claim 6 that recites “…forming a third pipe compression connector segment; forming a fourth pipe compression connector segment…”. 
In regard to claim 19, Patent ‘948 discloses the pipe connector of claim 18, wherein the inner compression connector comprises: 
a first inner compression connector component configured to be disposed within the first bore of the first pipe, wherein the first inner compression connector component comprises a ledge; and 
a second inner compression connector component configured to be disposed within the second bore of the second pipe, wherein the second inner compression connector component comprises an extension configured to interlock with the ledge on the first inner compression connector component to facilitate securing the first inner compression connector component to the second inner compression connector component. (Claim 10, “…a first ledge…” and “…a second ledge…” which depends on claim 8 that recites “…a peripheral extension…”. The first and second ledges of claim 10 can be interpreted as a second inner compression connector component of the inner compression connector that connects to a second pipe.)
In regard to claim 20, Patent ‘948 discloses the pipe connector of claim 18, wherein: 
each pipe compression connector in the first plurality of pipe compression connectors comprises a groove; and 
each pipe compression connector in the second plurality of pipe compression connectors comprises a ledge configured to interlock with the groove in a corresponding pipe compression connector of the first plurality of pipe compression connectors to facilitate securing the second plurality of pipe compression connectors to the first plurality of pipe compression connectors. (Claim 10, “…a first ledge…” and “…a second ledge…” which depends on claim 8 that recites “…a peripheral groove…”.)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mattson (US 3,367,683).
In regard to claim 1, Mattson discloses a pipe connector (Fig. 1, split coupling 10 is a connector a pipe 35) comprising: 
a plurality of pipe compression connector segments (Figs. 1-4, clamp halves 11 and 12) configured to be disposed circumferentially around a pipe (Fig. 2, pipe 35 and 11 and 12 are disposed around pipe 35), wherein each pipe compression segment of the plurality of pipe compression segments comprises: 
a middle section having an inner surface (Fig. 2, inner surface of 11 and 12 at 33 defines a middle section) configured to engage an outer surface of the pipe (Fig. 2, 33 engages the outer surface of 35); and 
a flange (Fig. 1, flanges 15 and 16) that extends out from the middle section (Figs. 1 and 2, flanges 15 and 16 extend out from the middle section); 
an inner compression connector that forms a central bore through the pipe connector (Figs. 1 and 2, insert 26 can be interpreted as an inner compression connector that forms a central bore 29 through 10), 
wherein: 
the inner compression connector is configured to be disposed within a cavity defined by the plurality of pipe compression connector segments (Fig. 2, a cavity defined between 11 and 12 and 26 is disposed within the cavity as shown); and an outer surface of the inner compression connector is configured to engage an inner surface of the pipe (Fig. 2, at 38 defines an outer surface of 26 which engages an inner surface of pipe 35); and 
a fastener (Fig. 1, bolts 20) configured to secure the flange of one pipe compression connector segment in the plurality of pipe compression connector segments to the flange of another pipe compression connector segment in the plurality of pipe compression connector segments (Figs. 1-4, bolts 20 and nuts 21 connects 11 and 12) to facilitate engaging the inner surface of each of the plurality of pipe compression connector segments with the outer surface of the pipe (Figs. 1 and 2, bolts 20 and nuts 21 facilitates 33 to engage the outer surface of 35 as shown in Fig. 2) and engaging the outer surface of the inner compression connector with the inner surface of the pipe (Figs. 1 and 2, bolts 20 and nuts 21 facilitates 11 and 12 to be joined such that 38 engages the inner surface of pipe 35 as shown in Fig. 2).
In regard to claim 8, Mattson discloses the pipe connector of claim 1, wherein: 
each flange of the plurality of pipe compression connector segments comprises a hole (Figs. 1-4, holes for bolts 20); and 
the fastener comprises: 
a bolt configured to be inserted through the hole in a first pipe compression connector segment of the plurality of pipe connector segments and the hole in a second pipe compression connector segment of the plurality of pipe connector segments (Figs. 1-4, bolts 20 inserts through holes of 11 and 12 in order to join 11 and 12); and 
a nut configured to be tightened on a threaded end of the bolt to facilitate compressing the first pipe compression connector segment and the second pipe compression connector segment toward one another (Figs. 1-4, nuts 21 are threaded onto bolts 20).
In regard to claim 11, Mattson discloses the pipe connector of claim 1, comprising: 
first serrations implemented circumferentially along the inner surface of the plurality of pipe compression connector segments (Fig. 2, ribs 33); and 
second serrations implemented circumferentially along the outer surface of the inner compression connector (Fig. 2, ribs 38).
In regard to claim 12, Mattson discloses a method of securing a pipe connector to a pipe (Fig. 1, split coupling 10 is a connector a pipe 35), comprising: 
inserting an inner compression connector of the pipe connector into an inner bore of the pipe (Figs. 1 and 2, , insert 26 can be interpreted as an inner compression connector and in 4:1-11 discloses inserting 26 into 35 by sliding 38 relative to pipe 35); disposing a first pipe compression connector segment and a second pipe compression connector segment (Figs. 1-4, clamp halves 11 and 12) of the pipe connector circumferentially around the pipe to define an outer bore between an outer surface of the inner compression connector and inner surfaces of the first pipe compression connector segment and the second pipe compression connector segment (Fig. 2, outer bore defined by a space between an outer surface of 26 at 38 and inner surfaces at 33 of 11 and 12); and 
tightening a fastener (Figs. 1-4, bolts 20 are tightened to nuts 21) of the pipe connector that is secured to a first flange of the first pipe compression connector segment and a second flange of the second pipe compression connector segment (Figs. 1-4, flanges 15 and 16) to facilitate engaging the inner surfaces of the first pipe compressions connector segment and the second pipe compression connector segment with an outer surface of the pipe (Fig. 2, at 33 engages an outer surface of 35) and engaging an outer surface of the inner compression connector with an inner surface of the pipe (Fig. 2, at 38 engages an inner surface of 35).

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claim 10:
Patent ‘948 discloses the pipe connector of claim 9 but does not show or suggest “a vent assurance ring…comprises one or more holes” of claim 9. It would not have been obvious to one of ordinary skill in the art to have modified Patent ‘948 to include “a vent assurance ring…comprises one or more holes” because such a modification would require hindsight reasoning and reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679